DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 14 March 2022. As directed by the amendment claims 1 and 2 have been amended, claims 21 and 22 have been added, and claims 5 and 11 have been cancelled. Thus, claims 1-4, 6-10 and 12-22 are presently pending in this application and claims 12-20 are withdrawn from further consideration.

Claim Objections
Claim 22 is objected to because of the following informalities: in claim 22, line 2 it appears “to spot playing” should read --to stop playing--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2017/0143254 A1) (Bell) in view of Freed et al. (US 2018/0078733 A1) (Freed) in view of Ngo et al. (“Induction of slow oscillations by rhythmic acoustic stimulation”. Journal of Sleep Research, 22: 22-31. (2013) https://doi.org/10.1111/j.1365-2869.2012.01039.x) (Ngo) in view of He et al. (CN 201580320 U) (He).
Referring to claim 1: Bell teaches a sleep-aid device (see figure 5), comprising: a pillow (see figure 5, #10); at least one sensor (see figure 6, #108) positioned on or within the pillow (see paragraphs [0024]-[0025]; wherein device, #100, includes a sensor, #108), the sensor configured to receive detected physical signs of one or more of movement data, heart rate, and respiration rate from a subject (see paragraphs [0025] and [0037]-[0038]; wherein the sensor is an accelerometer configured to detect and record movement of the user’s head and/or neck while the user sleeps); and a device (see figures 5-6, #100) configured to be secured to the pillow (see figure 5; paragraph [0024]; wherein the controller, #100, is removably coupled within the cavity, #54, of the pillow, #10), the device comprising: a speaker (see figure 6, #112; paragraphs [0028]-[0029]); and a processor (see figure 6, #128) electronically connected to the speaker and the at least one sensor (see figure 6; paragraph [0025]), the processor having software code configured to: cause the speaker to play one or more audio files (see paragraphs [0028]-[0029]); and detect, based on the detected physical signs received from the at least one sensor, a sleep state of the subject (see paragraphs [0037]-[0040]).  Bell is silent to a strap configured to be positioned around the pillow; the at least one sensor and the device being positioned on or within the strap; and the processor being configured to upon determination that the sleep state of the subject indicates that the subject is asleep: cause the speaker to stop playing the one or more audio files, and cause the speaker to generate a constant monaural tone from the speaker, wherein the constant monaural tone has a frequency less than 1 Hz.
Freed teaches a sleep-aid device comprising at least one sensor (see figure 2, #19) configured to receive detected physical signs from a subject of one or more of movement data, heart rate, and respiration rate (see paragraph [0030]; wherein the sensor includes probes or pads to mechanically detect movement respiration and heart rate); and a device comprising: a speaker (see figure 2, #7); and a processor (see figure 2, #15) electronically connected to the speaker and the at least one sensor, the processor having software code (see paragraphs [0031], [0042] and [0044]-[0045]), configured to: cause the speaker to play one or more audio files (see figure 3, #306; paragraph [0035]); detect, based on the detected physical signs received from the at least one sensor, a sleep state of the subject (see figure 3, #307; paragraph [0042]); and upon determination that the sleep state of the subject indicates that the subject is asleep: cause the speaker to stop playing the one or more audio files, and cause the speaker to generate a constant monaural tone from the speaker (see figure 3, #308; paragraphs [0042] and [0051]; wherein upon determination that the user is asleep the processor, #15, terminates wind-down sub-routine, #21, initiates a sound-masking subroutine by generating a monaural tone; and wherein it is clear that the sound-masking subroutine is played continuously until terminated to initiate a wake-up subroutine). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software code of Bell with generating a monaural tone upon determination that the subject is asleep like taught by Freed in order to aid in keeping the user asleep and to help them achieve better quality of sleep (see Freed paragraph [0042]). Bell, as modified by Freed, is silent to a strap configured to be positioned around the pillow; the at least one sensor and the device being positioned on or within the strap; and the monaural tone has a frequency less than 1 Hz.
Ngo teaches a method of enhancing slow oscillation activity during sleep using monaural tone having a frequency less than 1 Hz (see abstract and page 23 “Acoustic stimulation”; wherein the stimuli includes pink noise at a frequency of 0.8 Hz). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monaural tone of Bell, as modified by Freed, to a monaural pink noise tone at a frequency of 0.8 Hz like taught by Ngo in order to effectively enhance slow oscillation activity during sleep (see Ngo abstract). Bell, as modified by Freed and Ngo, is silent to a strap configured to be positioned around the pillow; and the at least one sensor and the device being positioned on or within the strap.
He teaches a sensor fixing device for fixing a sensor to a headrest pillow (see paragraphs [0010] and [0017]-[0018]) comprising a long elastic strap (see figures 1-2, #2) configured to be positioned a round a pillow of a headrest (see figure 2, #4) and hold a sensor (see figure 2, #5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor and device of Bell, as modified by Freed and Ngo, on a strap like taught by He in order to allow the user to couple the sensor and device to any pillow, thereby, allowing the user to use the sleep-aid device while traveling.
Referring to claim 2: Bell further teaches the device further comprises one or more of a battery (see figure 6, #124), and a wired or wireless connection (see figures 5-6, #120) adapted for communication with a smartphone (see figure 5, #140; paragraphs [0025]-[0026]).  
Referring to claim 3: Bell further teaches the wired or wireless connection adapted for communication with the smartphone is wired (see paragraph [0026]; wherein the phone, #140, can communicate with the process, #128, via a direct connection between the phone and the port, #106, on the pillow, #10).  
Referring to claim 4: Bell further teaches the wired or wireless connection adapted for communication with the smartphone is wireless (see paragraph [0026]).  
Referring to claim 6: Bell further teaches a termination sequence activated by one or more of a predetermined timer, movement data, heart rate, and respiration data (see paragraphs [0028]-[0029]; wherein audio from the speakers is terminated by a predetermined timer).  
Referring to claim 7: Bell further teaches a vibration motor (see figure 6, #116; paragraphs [0030]-[0031]).  
Referring to claim 8: Ngo further teaches the monaural tone is white, pink or brown noise (see abstract and page 23 “Acoustic stimulation”; wherein the stimuli includes pink noise at a frequency of 0.8 Hz).  
Referring to claim 9: Bell further teaches the at least one sensor comprises one or more accelerometers (see paragraphs [0025] and [0037]-[0038]; wherein the sensor is an accelerometer configured to detect and record movement of the user’s head and/or neck while the user sleeps).
Referring to claim 21: Ngo further teaches the monaural tone has a frequency about 0.8 Hz (see abstract and page 23 “Acoustic stimulation”; wherein the stimuli includes pink noise at a frequency of 0.8 Hz).
Referring to claim 22: Freed further teaches the processor is configured to cause the speaker to stop playing the one or more audio files and to generate the monaural tone upon determination that the sleep state of the subject indicates that the user is in a light sleep stage or a REM sleep stage (see figure 3, #307/308; paragraph [0042]; wherein upon determination the user is asleep the processor, #15, terminates wind-down sub-routine, #21, initiates a sound-masking subroutine by generating a monaural tone; and wherein it is common and well known in the art that the sleep stage upon falling asleep is a light sleep stage). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Freed in view of Ngo in view of He, as applied to claim 9 above, in view of Correa Ramirez et al. (US 2020/0178887 A1) (Correa).
Referring to claim 10: Bell, as modified by Freed, Ngo and He, is silent to the one or more accelerometers comprise a plurality of accelerometers arranged in a 2 x 2 matrix layout in relation to each other. Correa teaches a sleep monitoring device comprising a plurality of sensors formed in a 2x2 grid (see abstract; paragraph [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerometer of Bell, as modified by Freed, Ngo and He, with a plurality of accelerometers arranged in a 2x2 grid like taught by Correa in order to increase the sensitivity and fidelity of the sleep-aid device (see Correa paragraph [0077]).

Response to Arguments
Applicant’s arguments with respect to WO 2018/030404 have been considered but are moot because the new ground of rejection does not rely on WO 2018/030404 for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trivedi et al. (US 2015/0258301 A1) which teaches stopping audio upon determination that the subject is asleep.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791